Habeas corpus. Jose Correa is in the custody of the sheriff of the county of Orange under a commitment issued out of the justice's court of Anaheim Township, Orange County. In that court Correa was convicted of an alleged misdemeanor pursuant to a complaint which charged that the defendant at the time and place named did "willfully and unlawfully expose his person," etc. It is admitted that by the complaint it was attempted to charge the offense described in section 311 of the Penal Code. That section, so far as applicable to this case, is as follows: "Every person who willfully and lewdly, either: One. Exposes his person, or the private parts thereof, in any public place, or in any place where there are present other persons to be offended or annoyed thereby; . . . is guilty of a misdemeanor."
It is manifest, upon an inspection of the complaint, that it failed to charge the offense described in the statute. It was not alleged that the acts described were done "lewdly," nor were any words of equivalent meaning used in the complaint. An essential element of the crime being thus omitted, the complaint did not state a public offense.
It is ordered that the prisoner, the said Jose Correa, be discharged from custody. *Page 514